PER CURIAM.
Jerome Addison petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2254 (2000) petition. He seeks an order from this court directing the district court to act. We find there has been no undue delay in the district court. Accordingly, we deny the mandamus petition. We deny the motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.